Case: 3:19-cv-00272-GHD-RP Doc #: 10 Filed: 03/22/21 1 of 1 PagelD #: 127

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
TRACY LEE JENKINS, JR. PETITIONER
ve No. 3:19CV272-GHD-RP
SHERIFF JIMMY FLY, ET AL. RESPONDENTS

CERTIFICATE OF APPEALABILITY

A final order having been issued in either a habeas corpus proceeding in which the detention
complained of arises out of process issued by a state court under 28 U.S.C. § 2254 or § 2241 or ina
proceeding under 28 U.S.C. § 2255, the Court, considering the record in the case and the requirements
of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), hereby finds that a certificate of appealability
should not issue.

For the reasons stated in the opinion, the court finds that the Petitioner has failed to
“demonstrate that the issues are debatable among jurists of reason; that a court could resolve issues in
a different manner; or that the questions are adequate to deserve encouragement to proceed further.”
Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d 1090 (1993)
(superceded by statute) (citations and quotations omitted); 28 U.S.C. § 2253(1) and (2). Specifically,
the court finds, for the reasons set forth in its, memorandum opinion and final judgment, that the

instant petition for a writ of habeas corpus should be dismissed for failure to exhaust state remedies.

SO ORDERED, this, the 2 2 day NO

SENIOR UNITED STATES DISTRICT JUDGE
